DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires an alternate second precursor source, but there is not primary second precursor source from which to alternate.  It is unclear what is meant by ‘alternate’ in the claim, and thus, the precursor source may be considered to be any precursor source that is in fluid communication with the ALD trap.  Claims 2-9 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2010/0183825 A1).
As to claim 1, Becker et al. teaches an atomic layer deposition method comprising: supporting one or more substrates in a reaction chamber for a deposition run wherein the deposition run comprises performing a plurality of material deposition coating cycles (para 0004, reaction chamber 1040 and substrate holder 2080 in the Figures); for each deposition coating cycle - delivering a first precursor into the reaction chamber to react with the exposed surfaces of the one or more substrates (paras 0007-0009); removing a first outflow from the reaction chamber wherein the first outflow includes unreacted first precursor (paragraphs 0057-0059 – the vacuum is continuously pulling the air/reactants out of the chamber as it maintains a vacuum pressure); passing the first outflow through an ALD trap wherein the ALD trap comprises trap material surfaces suitable for reacting with the unreacted first precursor (paragraph 0058, ALD trap assembly 1200);  and passing an alternate second precursor (as broadly claimed) through the ALD trap (plasma port 1040 for another precursor that is in fluid communication as broadly claimed with the trap through the reaction chamber) wherein the alternate second precursor is suitable to react with the trap material surfaces in a manner that renders the trap material surfaces able to react with and remove unreacted first precursor from the first outflow of a next coating cycle and wherein the alternate second precursor is not withdrawn from the reaction chamber.
ALD trap assembly 1200 traps substantially all precursor material as they exit the reaction chamber as taught in paragraphs 0058-0059.  Thus, as ALD pulsing would occur by alternating the first and second precursor, with each pulse the surface would be rendered reactive to the next precursor as is typical for an ALD process and as taught in paragraph 0077.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the ALD trap of Becker et al. would be continuously be 
As to claim 2, Becker et al. teaches maintaining the substrate temperature at a reaction temperature in paragraphs 0020, 0057 that is controlled electronically in paragraph 0060.  The trap temperature is the same in paragraph 0077.
As to claim 3, Becker et al. operates a vacuum pump is continuously pulling the air/reactants out of the chamber as it maintains a vacuum pressure in paragraphs 0057-0059.

Allowable Subject Matter
Claim 10 is allowed.  Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art, alone or in combination, does not teach that the second precursor outflow does not travel through the ALD trap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715